Case 2:18-cv-03632-SDW-LDW Document 180 Filed 09/24/20 Page 1 of 2 PageID: 3683




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


   CORCEPT THERAPEUTICS, INC.,                     Civil Action No.

                  Plaintiff,                       18-3632 (SDW) (LDW)

   v.
                                                   AMENDED SCHEDULING ORDER
   TEVA PHARMACEUTICALS USA,
   INC.,

                  Defendant.


        THIS MATTER having come before the Court by way of a September 23, 2020 telephone

 conference before the undersigned, and for good cause shown,

        IT IS, on this 24th day of September 2020, ORDERED that the Pretrial Scheduling

 Order entered February 21, 2019 (ECF No. 59) is hereby amended as follows:

    1. As the last fact witness deposition is scheduled to be taken on October 15, 2020, fact

        discovery is extended through October 15, 2020. No fact discovery shall be issued or

        engaged in beyond that date, except upon application and for good cause shown.

    2. All affirmative expert reports shall be delivered by November 1, 2020. Any such report

        shall comport with the form and content requirements of Fed. R. Civ. P. 26(a)(2)(B).

    3. All rebuttal expert reports shall be delivered by December 18, 2020. Any such report shall

        comport with the form and content requirements referenced above.

    4. All reply expert reports shall be delivered by January 15, 2021. Any such report shall

        comport with the form and content requirements referenced above.

    5. Expert discovery, including the depositions of any expert witnesses, shall be completed on

        or before February 19, 2021.
Case 2:18-cv-03632-SDW-LDW Document 180 Filed 09/24/20 Page 2 of 2 PageID: 3684




    6. A Final Pretrial Order shall be filed via ECF and delivered to Chambers in hard copy no

       later than March 17, 2021. All parties are responsible for the timely submission of the

       Final Pretrial Order.

    7. The parties shall appear for a telephonic status conference before the undersigned on

       November 24, 2020 at 2:00 p.m. The parties shall submit concise status letters to the

       Court no later than three business days in advance of the conference. Plaintiff’s counsel

       shall initiate the call to (973) 645-3574 once representatives for all parties are on the line.

                                                 s/ Leda Dunn Wettre
                                                Hon. Leda Dunn Wettre
                                                United States Magistrate Judge




                                                  2
